IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

ARTHUR WEST,
                                                 DIVISION ONE
                     Appellant,
                v.                               No. 70597-1-1


PETE HOLMES, SEATTLE CITY                        UNPUBLISHED OPINION
                                                                                   ro
ATTORNEY'S OFFICE, CITY OF
SEATTLE,
                                                                                   CO
                     Respondents                 FILED: January 20, 2015


       Dwyer, J. - Under Washington's Public Records Act (PRA), chapter 42.56

RCW, a government agency's search for records is adequate if it is reasonably

calculated to uncover all relevant documents. Viewed in light of its interpretation

of Arthur West's PRA request for Initiative 502 (I-502) related records and its

procedures for identifying relevant search terms and locations likely to contain
responsive records, the City of Seattle (City) satisfied its burden of demonstrating
an adequate search. Because the trial court record failed to establish a material
factual dispute, the court properly dismissed West's PRA claims on summary

judgment. We affirm.

                                          I


       On August 26, 2012, Arthur West submitted a three-part request to the

Seattle City Attorney's public records officer entitled "PRA Request for Inspection
of I-502 Related Correspondence." Among other things, West requested
No. 70597-1-1/2



       All records, communication or correspondence (see above) about
       or concerning 1-502, or between the Seattle City Attorney or City
       Attorney's office and any sponsor or representative of the 1-502
       campaign January of 2011 to present.

West's request also specified that the records were to include "any paper

records, or records of telephone calls, LUDs, text messages, PDA

communications, or emails from any mobile or stationary device."

       By e-mail dated August 31, 2012, the City's public disclosure officer

informed West that based on the subject line of his request, the scope of the

City's search would encompass the "records, communications, and

correspondence" as West had defined them: "any paper records, or records of

telephone calls, LUDs, text messages, PDA communications, or emails from any

mobile or stationary device." The City also identified the specific search terms

that it would use to search the relevant e-mail accounts. The City asked West for

clarification if it had misinterpreted his request.

       On October 31, 2012, and December 27, 2012, the City updated West on

the status of the ongoing search and reiterated the relevant search terms. West

never objected to the scope of the City's search or the proposed search terms

and never clarified his records request.

       Through December 27, 2012, the City provided West with five installments

comprising 469 records with 1,911 pages. The records included the full text of

39 individual Microsoft Outlook calendar entries that were related to I-502. The

City did not redact any of the disclosed records or claim any exemptions.


                                           -2-
No. 70597-1-1/3



       On October 8, 2012, after receiving one installment of records, West filed

a complaint in King County Superior Court. He alleged that the City had violated

the PRA by unreasonably delaying the release of some records and withholding

the release of other records without identifying a lawful exception.

       The City provided a second installment of records on October 15, 2012.

On October 24, 2012, West filed a citizen's action complaint with the Washington

Public Disclosure Committee (PDC), alleging that the Seattle City Attorney and

his assistants had violated RCW 42.17A.555 by authorizing the use of City

resources for the promotion of I-502. In response to a PDC request, the City

provided the PDC with printouts of five weekly views of the City Attorney's

Outlook calendar. Both the PDC and the City eventually provided West with

copies of the five calendar printouts.1

       The City moved for summary judgment in the PRA action. In response,

West alleged that the City had deliberately and silently withheld the five calendar
printouts and that the 39 Outlook appointment entries had therefore been

"edited." On May 10, 2013, the trial court granted the City's motion and

dismissed West's PRA claims. The court denied both West's motion for

reconsideration and his motion to supplement the record. West appeals.




      1The City Attorney and an assistant eventually stipulated to three violations of
RCW42.17A.555 involving the scheduling of I-502 related appointments. The PDC
imposed no monetary penalty and recommended that the attorney general and
prosecutor take no further action.
                                           -3-
No. 70597-1-1/4




      We review agency actions under the PRA and issues of statutory

interpretation de novo. Neighborhood Alliance of Spokane County v. County of

Spokane, 172 Wn.2d 702, 715, 261 P.3d 119 (2011): Rental Hous. Ass'n of

Puget Sound v. City of Pes Moines, 165 Wn.2d 525, 536, 199 P.3d 393 (2009).

We also review the trial court's decision on summary judgment de novo. Folsom

v. Burger King, 135 Wn.2d 658, 663, 958 P.2d 301 (1998). Summary judgment is

appropriate only if the supporting materials, viewed in the light most favorable to

the nonmoving party, demonstrate "that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law." CR 56(c); Hartley v. State. 103 Wn.2d 768, 774, 698 P.2d 77 (1985).

                                         Ill


       West contends that the City Attorney's weekly calendar views fell within

the scope of his PRA request. He argues that the City deliberately and silently

withheld these responsive records, thus violating the PRA. We disagree.

       The City initially contends that West's challenge to the calendar printouts

is not properly before us because it was not included in his complaint and was

first raised in response to the City's motion for summary judgment. But West's

complaint alleges both an improper delay in disclosing requested records and the

withholding of responsive records. Under Washington's liberal pleading rules,

the allegations were sufficient to provide notice of the general nature of West's
No. 70597-1-1/5



claims. See Liqhtner v. Balow, 59 Wn.2d 856, 858, 370 P.2d 982 (1962); CR

8(a).

        The City's reliance on West's failure to assign error to the trial court's

findings of fact and conclusions of law is also misplaced. Because we review

summary judgment de novo, the trial court's findings of fact and conclusions of

law are superfluous and are not to be considered. See Sherman v. Kissinger.

146 Wn. App. 855, 864 n.4, 195 P.3d 539 (2008).

        Under the PRA, government agencies must disclose any public record

upon request, unless it falls within a specific, enumerated exemption.

Neighborhood Alliance. 172 Wn.2d at 715. Courts liberally construe the PRA in

favor of disclosure and narrowly construe its exemptions. See RCW 42.56.030;

Soterv. Cowles Pub. Co., 162 Wn.2d 716, 731, 174 P.3d 60 (2007).

        West's primary contention is that printouts of the City Attorney's weekly

calendars fell squarely within his request for "All records, communication or

correspondence . . . about or concerning I-502." This argument is misleading,

however, because it focuses solely on a brief excerpt and ignores the full context

of his PRA request.

        Under the PRA, the adequacy of an agency's search "is judged by a

standard of reasonableness, that is, the search must be reasonably calculated to

uncover all relevant documents." Neighborhood Alliance. 172 Wn.2d at 720.

The focus of this inquiry "is not whether responsive documents do in fact exist,

but whether the search itself was adequate." Neighborhood Alliance. 172 Wn.2d
No. 70597-1-1/6



at 719-720. The determination of reasonableness necessarily depends on the

circumstances of each case, and to prevail on a motion for summary judgment,

the agency bears the burden of demonstrating "beyond material doubt" that the

search was adequate:

      To do so, the agency may rely on reasonably detailed,
      nonconclusory affidavits submitted in good faith. These should
      include the search terms and the type of search performed, and
      they should establish that all places likely to contain responsive
      materials were searched. An agency may wish to include such
      information in its initial response to the requester, since doing so
      may avoid litigation.

Neighborhood Alliance. 172 Wn.2d at 721.

      As the City noted in its original response, West identified the subject

matter of his request as a "PRA Request for Inspection of 1-502 Related

Correspondence." All three parts of West's request specified that the records

were to include "any paper records, or records of telephone calls, LUDs, text

messages, PDA communications, or emails from any mobile or stationary

device." Nothing in the request referred to calendars or even calendar entries.

      A party requesting public records under the PRA must, "at a minimum, . . .

identify the documents with reasonable clarity to allow the agency to locate

them." Hangartner v. City of Seattle. 151 Wn.2d 439, 447, 90 P.3d 26 (2004).

Viewed in context, including his own identification of the subject matter and the

specified types of records, West's PRA request does not reasonably suggest that

he was seeking complete calendar views, whether daily, weekly, or monthly.


                                        -6-
No. 70597-1-1/7



       Moreover, in its initial response, the City notified West of its understanding

of the scope of his request, identified the specific search terms to be used, and

asked West for clarification if it misunderstood the scope of his request. In

subsequent communications, the City informed West of additional search terms

and advised him that the search had encompassed "electronic and manual

searches of hard files, email databases, hard-drives, offices, and personal

devices of relevant CAO personnel." West never objected to the scope of the

City's search or to the proposed search terms. Neither did he provide any

clarification of his request.

       In supporting declarations, City employees described in detail the

procedure utilized to identify specific individuals likely to have records responsive

to West's request and the likely location of those records, including both City and

personal electronic devices. The City also documented the development of the

relevant search terms and the process used to evaluate responsive records.

       Finally, the City explained that the Microsoft Outlook electronic calendar

entries exist only as individual files in the electronic database. Consequently, a

search of the relevant databases will retrieve only the individual appointment

entries that satisfy the search criteria. The City provided West with all of those

entries, which, contrary to his assertions, were complete and unedited. Although

the Outlook software can display and print appointment entries in various

formats, including a weekly view, the display draws all of its entries from the


                                         -7-
No. 70597-1-1/8



same individual appointment files in the electronic databases that the City

searched.


       In response to summary judgment, West failed to submit any relevant

evidence disputing the adequacy of the City's general search process or its

specific response to his PRA request, including the scope of the search, the

relevant search terms, or specific locations that the City searched. Nor has he

disputed the City's explanation of the structure of the Outlook electronic

database. Under the circumstances, there was no material dispute that the City's

search was reasonably calculated to discover all relevant documents. Because

the search was adequate, the trial court properly dismissed West's PRA claims

on summary judgment. See Neighborhood Alliance. 172 Wn.2d at 721-23.

       At oral argument on the City's summary judgment motion, West conceded

that the City provided him with all responsive individual calendar entries that also

appeared on the printed weekly calendar views that the City provided to the

PDC. He argues, however, that a proper assessment of public officials requires

reviewing the relevant individual scheduled events in the context of other

calendar entries. But such a function necessarily encompasses appointment

entries that were clearly beyond the scope of West's PRA request for records

related to I-502. Whatever the benefits of complete calendar views, they do not

relieve West of the obligation to identify the records that he seeks with sufficient

clarity to permit the City to locate them. The PRA does not "require public


                                         -8-
No. 70597-1-1/9



agencies to be mind readers." Bonamy v. City of Seattle, 92 Wn. App. 403, 409,

960 P.2d 447 (1998).

      The City acted lawfully and the superior court ruled properly. Affirmed.



                                        ^       ^
                                                     \~t




We concur: